                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:

         ALFRED HAMILTON DBA
         HAMILTON ENTERPRISES AND
         FRANCES HAMILTON DBA
         HAMILTON ENTERPRISES                         BANKRUPTCY NO.: 20-50020-MLO
                                                      CHAPTER 7
                                                      HONORABLE MARIA L. OXHOLM
            DEBTORS
______________________________________/


ORDER TERMINATING AUTOMATIC STAY AS TO SANTANDER CONSUMER USA
        INC. AND FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

         The parties having stipulated and agreed to entry of an order terminating automatic stay;

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. §362(a) is terminated as to Santander Consumer

USA Inc. as to the 2016 Lincoln MKZ bearing Vehicle Identification Number

3LN6L2J96GR602644.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.

Signed on November 17, 2020




  20-50020-mlo        Doc 18      Filed 11/17/20   Entered 11/17/20 12:57:40        Page 1 of 1
